DETAILED ACTION
Claims 1-13 & 17-21 are currently pending and have been examined.
This action is in response to the amendment filed on 10/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 & 17-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-13 & 17-21 are directed to a system (i.e., a machine).  Accordingly, claims 1-13 & 17-21 are all within at least one of the four statutory categories.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A medical information display apparatus for providing a user with an integrated view of medical records that are associated with events for a plurality of patients, the events serving as indices to make a determination in a medical treatment of each patient, the medical records being respectively and including event associated information related to the events and time information representing when the events occurred or are scheduled to occur respectively for the plurality of patients, and the medical records being stored in remotely distributed medical storage systems which are communicably connected to the medical information display apparatus via a communication network, comprising: 
a first memory configured to store a plurality of acquisition conditions each defining one or more specific events required to retrieve specific medical records of the plurality of patients which a user of the medical information display apparatus wishes to view, the plurality of acquisition conditions being associated with types of events which are related to a medical condition of the plurality of patients or in a medical workflow;

a second memory configured to store the specific medical records of the plurality of patients;
an input interface configured to accept a user instruction for designating one or more types of events;
a communication interface configured to perform data communication with the remotely distributed medical storage systems through the communication medium; and 
processing circuitry configured to: 
receive, via the input interface, the user instruction that designates the one or more types of events;
read one or more specific acquisition conditions from the first memory based on the designated one or more types of events;
control the communication interface to access the specific medical records stored in the remotely distributed medical storage systems, retrieve the specific medical records of the plurality of patients based on one or more specific events that meet the one or more specific acquisition conditions and store the specific medical records of the plurality of patients in the memory, the specific medical records of the plurality of patients including event information indicating the one or more specific events and time information representing when the one or more specific events occurred or are scheduled to occur respectively for the plurality of patients;
access the specific medical records stored in the second memory and acquire patient identification information that identifies patients to whom the specific medical records belong and time information of the specific medical records of the identified patients;
generate display image data that integrally show one or more icons which designate the identified patients or the one or more specific events and one or more timelines which represent a single series of dates or time and include indication of the dates or time by mapping the one or more icons along the one or more timelines based on the acquired time information of the specific medical record so that the display image data represents a map that shows when the one or more specific events occurred or are scheduled to occur respectively for the identified patients, and 
send the display image data to a display and control the display to provide the user with the integrated view including a view of the map in which the one or more icons are allocated along the one or more timelines including the indication of the single series of dates or time.

21. (New) A medical information display apparatus for providing a user with an integrated view of medical records that are associated with events for a plurality of patients, the events serving as indices to make a determination in a medical treatment of each patient, the medical records respectively including event associated information related to the events and time information representing when the events occurred or are scheduled to occur respectively for the plurality of patients, and the medical records being stored in remotely distributed medical storage systems which are communicably connected to the medical information display apparatus via a communication network, comprising:
a first memory configured to store a plurality of acquisition conditions each defining one or more specific events required to retrieve specific medical records of the plurality of patients which a user of the medical information display apparatus wishes to view, the plurality of acquisition conditions being associated with types of events which are related to a medical condition of the plurality of patients or in a medical workflow;
a second memory configured to store the specific medical records of the plurality of patients;
an input interface configured to accept a user instruction for designating one or more types of events;
a communication interface configured to perform data communication with the remotely distributed medical storage systems through the communication network; and
processing circuitry configured to:
receive, via the input interface, the user instruction that designates the one or more types of events;
read one or more specific acquisition conditions from the first memory based on the designated one or more types of events;
control the communication interface to access the specific medical records stored in the remotely distributed medical storage systems, retrieve the specific medical records of the plurality of patients based on the one or more specific events that meet the one or more specific acquisition conditions, and store the specific medical records of the plurality of patients in the second memory, the specific medical records of the plurality of patients including event information indicating the one or more specific events and time information representing when the one or more specific events occurred or are scheduled to occur respectively for the plurality of patients,
access the specific medical records stored in the second memory and acquire patient identification information that identifies patients to whom the specific medical records belong and time information of the specific medical records of the identified patients,
determine an occurrence pattern of the specific medical records for each of the identified patients based on the time information and classify the occurrence patterns of the identified patients using a clustering technique to generate information indicating similarities between the occurrence patterns of the identified patients,
generate display image data that integrally show one or more icons which designate the identified patients or the one or more specific events and one or more timelines which represent a single series of dates or time and include indication of the dates or time, by mapping the one or more icons along the one or more timelines based on the acquired time information of the specific medical record and the information indicating similarities so that the display image data represents a map that shows when the one or more specific events occurred or are scheduled to occur respectively for the identified patients in a form representing the similarities, and
send the display image data to a display and control the display to provide the user with the integrated view including a view of the map in which the one or more icons are allocated along the one or more timelines including the indication of the single series of dates or time.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because retrieving medical records for multiple patients based on a specific acquisition condition and generating a timeline display showing icons representing patient medical data are associated with managing personal behavior or relationships or interactions between people (such as improving efficiency of medical treatment services performed by each doctor by providing quick access to medical treatment information about a patient.. Therefore, these limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP 210.04(a).
Accordingly, the claims recites at least one abstract idea.
Dependent claims 2-5, 7-8, 13, & 17-18 recites generating additional display data such as icons designating the patients and events, claims 6 & 10 recites generating medical treatment information, claim 9 recites changing event data based on a change in time, claims 11-12 & 19 recites receiving an acquisition condition from a user; and therefore further define the at least one abstract idea identified above (and thus fail to make the abstract idea any less abstract). 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. A medical information display apparatus for providing a user with an integrated view of medical records that are associated with events for a plurality of patients, the events serving as indices to make a determination in a medical treatment of each patient, the medical records being respectively and including event associated information related to the events and time information representing when the events occurred or are scheduled to occur respectively for the plurality of patients, and the medical records being stored in remotely distributed medical storage systems which are communicably connected to the medical information display apparatus via a communication network, comprising: 
a first memory configured to store a plurality of acquisition conditions each defining one or more specific events required to retrieve specific medical records of the plurality of patients which a user of the medical information display apparatus wishes to view, the plurality of acquisition conditions being associated with types of events which are related to a medical condition of the plurality of patients or in a medical workflow;
a second memory configured to store the specific medical records of the plurality of patients;
an input interface configured to accept a user instruction for designating one or more types of events;
a communication interface configured to perform data communication with the remotely distributed medical storage systems through the communication medium; and 
processing circuitry configured to: 
receive, via the input interface, the user instruction that designates the one or more types of events;
read one or more specific acquisition conditions from the first memory based on the designated one or more types of events;
control the communication interface to access the specific medical records stored in the remotely distributed medical storage systems, retrieve the specific medical records of the plurality of patients based on one or more specific events that meet the one or more specific acquisition conditions and store the specific medical records of the plurality of patients in the memory, the specific medical records of the plurality of patients including event information indicating the one or more specific events and time information representing when the one or more specific events occurred or are scheduled to occur respectively for the plurality of patients;
access the specific medical records stored in the second memory and acquire patient identification information that identifies patients to whom the specific medical records belong and time information of the specific medical records of the identified patients;
generate display image data that integrally show one or more icons which designate the identified patients or the one or more specific events and one or more timelines which represent a single series of dates or time and include indication of the dates or time by mapping the one or more icons along the one or more timelines based on the acquired time information of the specific medical record so that the display image data represents a map that shows when the one or more specific events occurred or are scheduled to occur respectively for the identified patients, and 
send the display image data to a display and control the display to provide the user with the integrated view including a view of the map in which the one or more icons are allocated along the one or more timelines including the indication of the single series of dates or time.
21. (New) A medical information display apparatus for providing a user with an integrated view of medical records that are associated with events for a plurality of patients, the events serving as indices to make a determination in a medical treatment of each patient, the medical records respectively including event associated information related to the events and time information representing when the events occurred or are scheduled to occur respectively for the plurality of patients, and the medical records being stored in remotely distributed medical storage systems which are communicably connected to the medical information display apparatus via a communication network, comprising:
a first memory configured to store a plurality of acquisition conditions each defining one or more specific events required to retrieve specific medical records of the plurality of patients which a user of the medical information display apparatus wishes to view, the plurality of acquisition conditions being associated with types of events which are related to a medical condition of the plurality of patients or in a medical workflow;
a second memory configured to store the specific medical records of the plurality of patients;
an input interface configured to accept a user instruction for designating one or more types of events;
a communication interface configured to perform data communication with the remotely distributed medical storage systems through the communication network; and
processing circuitry configured to:
receive, via the input interface, the user instruction that designates the one or more types of events;
read one or more specific acquisition conditions from the first memory based on the designated one or more types of events;
control the communication interface to access the specific medical records stored in the remotely distributed medical storage systems, retrieve the specific medical records of the plurality of patients based on the one or more specific events that meet the one or more specific acquisition conditions, and store the specific medical records of the plurality of patients in the second memory, the specific medical records of the plurality of patients including event information indicating the one or more specific events and time information representing when the one or more specific events occurred or are scheduled to occur respectively for the plurality of patients,
access the specific medical records stored in the second memory and acquire patient identification information that identifies patients to whom the specific medical records belong and time information of the specific medical records of the identified patients,
determine an occurrence pattern of the specific medical records for each of the identified patients based on the time information and classify the occurrence patterns of the identified patients using a clustering technique to generate information indicating similarities between the occurrence patterns of the identified patients,
generate display image data that integrally show one or more icons which designate the identified patients or the one or more specific events and one or more timelines which represent a single series of dates or time and include indication of the dates or time, by mapping the one or more icons along the one or more timelines based on the acquired time information of the specific medical record and the information indicating similarities so that the display image data represents a map that shows when the one or more specific events occurred or are scheduled to occur respectively for the identified patients in a form representing the similarities, and
send the display image data to a display and control the display to provide the user with the integrated view including a view of the map in which the one or more icons are allocated along the one or more timelines including the indication of the single series of dates or time.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the medical information display apparatus, distributed medical storage systems, first and second memory, input interface, communication interface, processing circuitry, and display, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of using a clustering technique to classify occurrence patterns, the Examiner submits these limitations amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)). This limitation recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished.
Regarding the additional limitation of send the display image data to a display the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 is directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-4, 6-10, 13-17: These claims recite processing circuitry, distributed medical storage systems, display, memory, and input interface generating an electrical signal which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  
Claim 20: This claim recites storing acquisition conditions associated with a type of events by use of artificial intelligence techniques which amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  This limitation recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the medical information display apparatus, distributed medical storage systems, first and second memory, input interface, communication interface, processing circuitry, and display, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of using a clustering technique to classify occurrence patterns, the Examiner submits these limitations amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)). This limitation recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished.
Regarding the additional limitation of send the display image data to a display, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-13 & 17-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 & 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveria (US20190371475) in view of Hertel (US20080086332).
As per claim 1, Oliveira teaches a medical information display apparatus for providing a user with an integrated view of medical records that are associated with events for a plurality of patients, the events serving as indices to make a determination in a medical treatment of each patient, the medical records being respectively and including event associated information related to the events and time information representing when the events occurred or are scheduled to occur respectively for the plurality of patients (Fig. 4: multiple patient timeline display), and the medical records being stored in remotely distributed medical storage systems (Fig. 1: medical record stored in various databases) which are communicably connected to the medical information display apparatus via a communication network (Fig. 1: network connects databases to other systems), comprising: 
a first memory configured to store a plurality of acquisition conditions each defining one or more specific events required to retrieve specific medical records of the plurality of patients which a user of the medical information display apparatus wishes to view, the plurality of acquisition conditions being associated with types of events which are related to a medical condition of the plurality of patients or in a medical workflow (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions);
a second memory configured to store the specific medical records of the plurality of patients (Fig. 1: various databases store medical records);
an input interface configured to accept a user instruction for designating one or more types of events (para. 8: user can input specific query to search for similar patients by designating specific events);
a communication interface configured to perform data communication with the remotely distributed medical storage systems through the communication medium (para. 60-61: network interface); and 
processing circuitry configured to: 
receive, via the input interface, the user instruction that designates the one or more types of events (Fig. 3; para. 8: user can input specific query to search for similar patients by designating specific events);
read one or more specific acquisition conditions from the first memory based on the designated one or more types of events (para. 8, 38-39, 46: based on user’s selection system identifies attributes for each selected events);
control the communication interface to access the specific medical records stored in the remotely distributed medical storage systems, retrieve the specific medical records of the plurality of patients based on one or more specific events that meet the one or more specific acquisition conditions and store the specific medical records of the plurality of patients in the memory, the specific medical records of the plurality of patients including event information indicating the one or more specific events and time information representing when the one or more specific events occurred or are scheduled to occur respectively for the plurality of patients (Fig. 4; para. 38, 47: system retrieves patient data based on similarity matching using user’s selection query);
access the specific medical records stored in the second memory and acquire time information of the specific medical records of the identified patients (Fig. 4; para. 33: timestamp data acquired with patient data);
generate display image data that integrally show one or more icons which designate the identified patients or the one or more specific events and one or more timelines which represent a single series of dates or time and include indication of the dates or time by mapping the one or more icons along the one or more timelines based on the acquired time information of the specific medical record so that the display image data represents a map that shows when the one or more specific events occurred or are scheduled to occur respectively for the identified patients (Fig. 4: timeline display for multiple patients), and 

    PNG
    media_image1.png
    479
    700
    media_image1.png
    Greyscale

send the display image data to a display and control the display to provide the user with the integrated view including a view of the map in which the one or more icons are allocated along the one or more timelines including the indication of the single series of dates or time (Fig. 4 & Fig. 10; para. 9: timeline display rendered on display with icons and timelines).
Oliveria does not expressly teach access the specific medical records stored in the second memory and acquire patient identification information that identifies patients to whom the specific medical records belong.
Hertel, however, teaches to an integrated patient timeline display where patient data including patient identification information and time data for multiple patients is acquired (Fig. 2; para. 44-45). Hertel further teaches to displaying icons for specific events along a timeline axis indicating when specific events occurred (Fig. 2). Hertel teaches to an integrated patient timeline display where various icons are displayed and the icons on the corresponding x axis designate the patient (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Hertel with Oliveira based on the motivation of providing clinicians with access to patient information and allow clinicians to manage patient activities (Hertel – para. 4).
As per claim 2, Oliveira and Hertel teach the apparatus according to claim 1. Dobrean does not expressly teach wherein the processing circuitry is configured to generate the display image data in which the one or more icons designate the identified patients.
Hertel, however, teaches to an integrated patient timeline display where various icons are displayed and the icons on the corresponding x axis designate the patient (Fig. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 3, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira does not expressly teach wherein the processing circuitry is configured to generate the display image data in which the one or more icons designate the one or more specific events associated with the specific medical records of the identified patients, and the processing circuitry is further configured to generate the display image data in which the one or more icons designating the one or more specific events are allocated along the one or more timelines respectively for the identified patients.
Hertel, however, teaches to an integrated patient timeline display where patient data including patient identification information and time data for multiple patients is acquired (Fig. 2; para. 44-45). Hertel further teaches to displaying icons for specific events along a timeline axis indicating when specific events occurred (Fig. 2). Hertel teaches to an integrated patient timeline display where various icons are displayed and the icons on the corresponding x axis designate the patient (Fig. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 4, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira teaches wherein the processing circuitry is further configured to retrieve, by accessing the medical records stored in the distributed medical storage systems, event associated information related to the one or more specific events for the identified patients (para. 9, 38: patient data retrieved for multiple patients including event and time data), generate the display image data that show the event associated information together with the map including the one or more timelines and the one or more icons to integrally display the event associated information and the map for the identified patients on the display (Fig. 4, 10: patient timeline display with multiple patients and icons for events).
As per claim 5, Oliveira and Hertel teach the apparatus according to claim 4. Oliveira teaches wherein the event associated information represents information summarizing contents of the one or more specific events (Fig. 2: event icon  representing events and where a user can select the icon to view a summary of the event).
As per claim 6, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira does not expressly teach wherein the processing circuitry is further configured to generate medical treatment information about one or more of the identified patients in accordance with a predetermined display instruction to be displayed on the display.  
Hertel, however, teaches to generating a plan summary for a patient (Fig. 4).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 7, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira teaches wherein the acquisition condition relates to a type or types of the one or more specific events (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions).
Oliveira does not expressly teach wherein the processing circuitry is further configured to generate the display image data such that a display form of the map is changed in accordance with an occurrence pattern of the one or more specific events with respect to each of the identified patients.
Hertel, however, teaches to displaying overdue activities for each patient based on the occurrence of the activities or lack of (Fig. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 8, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira does not expressly teach wherein the processing circuitry is further configured to generate the display image data in which any of the one or more icons in the map are made discriminable from other icons depending on whether or not an event associated with the icon is browsed by a user.  
Hertel, however, teaches to displaying icons and removing them once they have been viewed by the user (para. 65).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 9, Oliveira and Hertel teach the apparatus according to claim 4. Oliveira does not expressly teach wherein the processing circuitry is further configured to change contents of the event associated information in synchronism with a change in range of the series of dates or time.  
Hertel, however, teaches to the user specifying a date range and changing the timeline display based on the date range (para. 72).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 10, Oliveira and Hertel teach the apparatus according to claim 6. Oliveira does not expressly teach wherein the processing circuitry is further configured to change contents of the medical treatment information in accordance with a type of the specific event associated with the one or more icons.  
Hertel, however, teaches to a patient snapshot that changes based on the events occurring in a patient’s timeline (Fig. 4; para. 60-61).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 11, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira teaches wherein the acquisition condition relates to an event in a medical treatment workflow (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions).  
As per claim 12, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira teaches wherein the acquisition condition relates to an event to be detected from the medical records of the patient based on an empirical rule concerning a medical treatment (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions).  
As per claim 13, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira does not expressly teach further comprising a display configured to display, based on the display image data, the map in which the one or more icons for the respective identified patients are allocated along the one or more timelines.  
Hertel, however, teaches to an integrated patient timeline display where patient data including patient identification information and time data for multiple patients is acquired (Fig. 2; para. 44-45). Hertel further teaches to displaying icons for specific events along a timeline axis indicating when specific events occurred (Fig. 2). Hertel teaches to an integrated patient timeline display where various icons are displayed and the icons on the corresponding x axis designate the patient (Fig. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 17, Oliveira and Hertel teach the apparatus according to claim 14. Oliveira does not expressly teach wherein the processing circuitry is configured to generate the display image data that shows a single common timeline representing the series of dates or time and including the indication of the dates or time with the one or more icons mapped along but not overlapping the single common timeline.  
Hertel, however, teaches to displaying a patient list with a single common timeline and where icons are displayed but do not overlap the single timeline (Fig. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 18, Oliveira and Hertel teach the apparatus according to claim 16. Oliveira does not expressly teach wherein the one or more icons include identifications that distinguish the identified patients.
Hertel, however, teaches to an integrated patient timeline display where various icons are displayed and the location of each icon on the x axis distinguishes the corresponding patient (Fig. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 19, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira teaches wherein the processing circuitry is further configured to:
receive, via the input interface, the user instruction that designates a plurality of types of events (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions); and
read a plurality of specific acquisition conditions from the first memory based on the plurality of types of events designated by the user (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions).
As per claim 20, Oliveira and Hertel teach the apparatus according to claim 1. Oliveira teaches wherein the first memory is configured to store the plurality of acquisition conditions (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions) which are associated with the types of events by use of artificial intelligence techniques (para. 40: machine learning models used to associate medical events with labels).
As per claim 21, Oliveira teaches a medical information display apparatus for providing a user with an integrated view of medical records that are associated with events for a plurality of patients, the events serving as indices to make a determination in a medical treatment of each patient, the medical records respectively including event associated information related to the events and time information representing when the events occurred or are scheduled to occur respectively for the plurality of patients (Fig.4: multiple patient timeline display with events displayed based on medical record data), and the medical records being stored in remotely distributed medical storage systems (Fig. 1: medical record stored in various databases) which are communicably connected to the medical information display apparatus via a communication network (Fig. 1: network connects databases to other systems), comprising:
a first memory configured to store a plurality of acquisition conditions each defining one or more specific events required to retrieve specific medical records of the plurality of patients which a user of the medical information display apparatus wishes to view, the plurality of acquisition conditions being associated with types of events which are related to a medical condition of the plurality of patients or in a medical workflow (Fig. 3; para. 31, 35, 38: event extractor retrieves data regarding medical events and constructs a concept for each event using feature vectors; attributes related to each event displayed on timeline serves as acquisition conditions);
a second memory configured to store the specific medical records of the plurality of patients (Fig. 1: various databases store medical records);
an input interface configured to accept a user instruction for designating one or more types of events (para. 8: user can input specific query to search for similar patients by designating specific events);
a communication interface configured to perform data communication with the remotely distributed medical storage systems through the communication network (para. 60-61: network interface); and
processing circuitry configured to:
receive, via the input interface, the user instruction that designates the one or more types of events (Fig. 3; para. 8: user can input specific query to search for similar patients by designating specific events);
read one or more specific acquisition conditions from the first memory based on the designated one or more types of events (para. 8, 38-39, 46: based on user’s selection system identifies attributes for each selected events);
control the communication interface to access the specific medical records stored in the remotely distributed medical storage systems, retrieve the specific medical records of the plurality of patients based on the one or more specific events that meet the one or more specific acquisition conditions, and store the specific medical records of the plurality of patients in the second memory, the specific medical records of the plurality of patients including event information indicating the one or more specific events and time information representing when the one or more specific events occurred or are scheduled to occur respectively for the plurality of patients (Fig. 4; para. 38, 47: system retrieves patient data based on similarity matching using user’s selection query),
access the specific medical records stored in the second memory and acquire time information of the specific medical records of the identified patients (Fig. 4; para. 33: timestamp data acquired with patient data),
determine an occurrence pattern of the specific medical records for each of the identified patients based on the time information and classify the occurrence patterns of the identified patients using a clustering technique to generate information indicating similarities between the occurrence patterns of the identified patients (para. 40: system uses a machine learning model to identify unlabeled medical events and apply the “closest” label in order to identify similarities between medical events),
generate display image data that integrally show one or more icons which designate the identified patients or the one or more specific events and one or more timelines which represent a single series of dates or time and include indication of the dates or time, by mapping the one or more icons along the one or more timelines based on the acquired time information of the specific medical record and the information indicating similarities so that the display image data represents a map that shows when the one or more specific events occurred or are scheduled to occur respectively for the identified patients in a form representing the similarities (Fig. 4; para. 45-48: system generates patient timeline display with multiple patients that are most similar to original subject search query; timelines are ranked based on similarity with original subject), and
send the display image data to a display and control the display to provide the user with the integrated view including a view of the map in which the one or more icons are allocated along the one or more timelines including the indication of the single series of dates or time (Fig. 4 & Fig. 10; para. 9: timeline display rendered on display with icons and timelines).
Oliveria does not expressly teach access the specific medical records stored in the second memory and acquire patient identification information that identifies patients to whom the specific medical records belong.
Hertel, however, teaches to an integrated patient timeline display where patient data including patient identification information and time data for multiple patients is acquired (Fig. 2; para. 44-45). Hertel further teaches to displaying icons for specific events along a timeline axis indicating when specific events occurred (Fig. 2). Hertel teaches to an integrated patient timeline display where various icons are displayed and the icons on the corresponding x axis designate the patient (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 112b & 112d rejection on pages 8-8 in regards to claims 1-13 have been considered and is persuasive. The 112b & 112d rejections have been withdrawn.
Applicant’s arguments on pages 9-10 regarding claims 1-13 being rejected under 35 USC § 101 have been fully considered but are moot in view of the new grounds of rejection. The Examiner further asserts that that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer.  Further, the problems the invention is attempting to solve are “shortening the time to determine appropriate courses of treatment” with improved access of data.  These are not technological problems, but problems rooted in healthcare that have existed prior to the creation of computers.  The solution provided here has not been described or claimed as anything more than a generic use of existing technology performing based, purely conventional functions of a computer.  Therefore, the Examiner asserts that the claims as a whole are not directed significantly more than an abstract idea.
Applicant’s arguments on pages 10-12 regarding claims 1-13 being rejected under 35 USC § 103(a) have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klocek (US20170199964) teaches to the identified data records are temporally ordered to generate a timeline. The timeline is output to a device for display, such that the displayed timeline presents the plurality of different types of data records related to the patient together in a single temporal view. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-7949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3619